DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 113-132 are presented for examination.

Priority
The instant application claims benefit of the filing date and priority (continuation) to the U.S. Non-Provisional Patent Application SN: 13/937,205, filed on 08 July 2013, which claims the benefit of U.S. Non-Provisional Patent Application SN: 11/771,911, filed on 29 June 2007, which claims the benefit of U.S. Provisional Patent Application SN: 60/817,764, filed on 30 June 2006.  Accordingly, the filing date of the Provisional Patent Application (30 June 2006) is considered the effective filing date for the examination of the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(NOTE: Claim limitation, “means for parsing a stream of characters according to a predetermined format to obtain one or more first character expressions from the stream of characters, the one or more first character expressions to be descriptive of corresponding events and/or transactions” in Claim 132, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Based on Specification (Publication version US 20200097473), paragraph [0040], “FIG. 3 is a flow diagram illustrating a process 200 performed by parser 118 to process information received from data source 120 according to an embodiment. At block 202, parser 118 may extract one or more data character expressions from data source 120” and paragraph [0058], “…parser 118 may determine a particular data source and/or data stream……,” the limitation, “means for parsing a stream of characters,” is performed by the component “parser 118” and Specification paragraph [0040] and Fig. 3 recite the algorithm of “parser 118”)
Claim limitations, “means for concatenating binary expressions representing ” and
  “means for processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alohanumeric value of said first alohanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query” in Claim 132, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For limitation, “means for concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions to represent a first alphanumeric value of a first alohanumeric expression, the first alohanumeric expression to comprise a concatenation of said individual characters representing digit values at associated positions in the first alohanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values,” Specification (Publication version US parser 118 may also concatenate binary expressions associated with one or more individual characters in an extracted character expression to form one or more data binary strings” and Paragraph [0076], recites “query interface 112 and/or engine 114 may concatenate binary expressions of characters in the query character expression to form a second binary string…”, which is unclear to the examiner which particular component out of the three components (e.g. “parser,” “query interface 112” or “engine 114”) performs the limitation “means for concatenating…”
Further, the disclosure is devoid of any structure/algorithm of the component(s) (e.g. “parser,” “query interface 112” or “engine 114”) that performs the function (“concatenating”) in the claim. Examiner is unable to fine the structure or algorithm of the “parser,” “query interface 112” or “engine 114.” (e.g. Specification (Publication version US 20200097473), paragraphs [0041], [0066], [0074], [0075] and [0076] do not disclose any structure/algorithm of the component(s)).
For limitation “means for processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alohanumeric value of said first alohanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query,” Specification (Publication version US 20200097473), Paragraph [0066], recites “…Query interface 112 may interact with engine 114 to process queries 108 and provide result objects 110 ” and Paragraph [0074], “…query interface 112 and/or engine 114 may process query 108…”, which is unclear to the examiner which particular component out of the two components (e.g. “query interface 112” or “engine 114”) performs the limitation “means for processing a query based…”
Further, the disclosure is devoid of any structure/algorithm of the component(s) that performs the function (“processing a query based”) in the claim. Examiner is unable to fine the structure or algorithm of the “query interface 112” or “engine 114.” (e.g. Specification (Publication version US 20200097473), paragraphs [0066], [0074], [0075] and [0076] do not disclose any structure/algorithm of the component(s)).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 113-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5 6, 7, 8, 9 and 10 of U.S. Patent No. 8484236 (hereinafter 8484236) in view of Andrews et al. (U.S. Pub. No.: US 20140052756, hereinafter Andrews). 
For claim 113, Patent No.: 8484236 discloses a method of processing characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, the method comprising: 
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first alphanumeric value of a first alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values (848236: second limitation, “concatenating binary expressions associated with individual characters of at least one of said one or more data character expressions in one or more data binary strings, said at least one data character expressions representing a numerical value of a numerical expression, the numerical expression comprising a concatenation of said individual characters, each of said individual characters representing a digit value at an associated position in the numerical expression, said digit value having exactly one of three or more possible unique values, said numerical value comprising a sum of products, each of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the numerical expression”); and 
processing a query of information in said data stream based, at least in part, on an application of an operator to at least one of said one or more data binary strings to provide a comparison of said numerical value of said numerical expression represented by said concatenation of individual characters of said at least one of said one or more character expressions with a numerical value represented by one or more query character expressions of said query.”).
However, 848236 do not explicitly disclose parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions. 
Andrews discloses parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions (Andrews: paragraph [0002], “Characters, such as alphanumeric characters…” paragraph [0058], “…parser 118 may select a particular window buffer to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream.”
Paragraph [0059], “…a data character expression and/or such information is associated with a particular source and/or data stream comprising stock exchange (e.g., NYSE, NASDAQ, etc.), parser 118 may store such information in a window buffer 116 and/or 124 dedicated to storing data from the particular stock exchange…For example, parser 118 may store information associated with ticker symbol "IBM" in a window buffer 116 dedicated to storing information associated with NYSE according to an index associated with such information (e.g., associated by parser 118 as illustrated above in connection with particular embodiments)…” 
Method and/or system for processing data streams” as taught by 8484236 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8484236’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 114, 8484236 and Andrews disclose the method of claim 113, wherein said first alphanumeric value comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression (8484236: claim 1, second limitation, “…the numerical expression comprising a concatenation of said individual characters, each of said individual characters representing a digit value at an associated position in the numerical expression, said digit value having exactly one of three or more possible unique values, said numerical value comprising a sum of products, each of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the numerical expression…”).
For claim 115, 8484236 and Andrews disclose the method of claim 113, wherein said comparison of said first alphanumeric value of said first alphanumeric processing a query of information in said data stream based, at least in part, on an application of an operator to at least one of said one or more data binary strings to provide a comparison of said numerical value of said numerical expression represented by said concatenation of individual characters of said at least one of said one or more character expressions with a numerical value represented by one or more query character expressions of said query”
claim 2, “concatenating binary expressions associated with individual characters of at least one of said one or more query character expressions in one or more query binary strings; and determining a quantitative relationship between said numerical value of said numerical expression comprising said concatenation of individual characters of said at least one of said data character expressions and said one or more query character expressions based, at least in part, on said one or more data binary strings and said one or more query binary strings”).
	However, 8484236 does not explicitly disclose  on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or 
Andrews discloses on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine (Andrews: paragraph [0079], “…a fixed length string may represent values "1" and "0" at bit locations in a fixed length binary string. Here, for example, such a fixed length string may be defined by a word format in a computer platform (e.g., fixed length words of 16-bit, 32-bit, 64-bit, 128-bit and/or the like). As illustrated below, such a word format may define a format of a fixed length binary string to be stored, held and/or represented in a register of a computing platform. Here, such a register to store a fixed number of bits as a fixed length binary string may comprise a "fixed length register."”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for processing data streams” as taught by 8484236 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8484236’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character ” (Andrews: Abstract).
For claim 116, 8484236 and Andrews disclose the method of claim 115, wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions (8484236: claim 1, second limitation, “concatenating binary expressions associated with individual characters of at least one of said one or more data character expressions in one or more data binary strings, said at least one data character expressions representing a numerical value of a numerical expression, the numerical expression comprising a concatenation of said individual characters, each of said individual characters representing a digit value at an associated position in the numerical expression, said digit value having exactly one of three or more possible unique values, said numerical value comprising a sum of products, each of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the numerical expression”).
	Andrews also discloses wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions (Andrews: paragraph [0109], “According to an embodiment, a relationship between first and second character expressions may be determined based, at least part, on a subtraction of a first binary string representing the first a second binary string representing a second character expression. In one particular example, first and second character expressions may express quantities and a result of such a subtraction may indicate a quantitative relationship between the first and second quantities…,” paragraph [0110], “FIGS. 5 through 9 illustrate particular embodiments of determining a relationship between first and second character expressions based, at least in part, on binary strings comprising concatenations of binary expressions representing characters in the first and second character expressions. As illustrated above according to particular embodiments, such first and second character expressions may comprise a data character expression and a query character expression. In particular examples illustrated below, first and second alphanumeric character strings represent respective first and second quantities (e.g., in a base ten or base eight format) and binary expressions associated with individual characters in the alphanumeric character strings are concatenated to form first and second binary strings.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for processing data streams” as taught by 8484236 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 117, 8484236 and Andrews disclose the method of claim 113, wherein said processing said query further comprises: 
     concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more second binary strings (8484236: claim 1, second limitation, “concatenating binary expressions associated with individual characters of at least one of said one or more data character expressions in one or more data binary strings, said at least one data character expressions representing a numerical value of a numerical expression, the numerical expression comprising a concatenation of said individual characters, each of said individual characters representing a digit value at an associated position in the numerical expression, said digit value having exactly one of three or more possible unique values, said numerical value comprising a sum of products, each of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the numerical expression” claim 2, “…concatenating binary expressions associated with individual characters of at least one of said one or more query character expressions in one or more query binary strings; and determining a quantitative relationship between said ”); and 
     determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings (8484236: claim 1, second limitation, “concatenating binary expressions associated with individual characters of at least one of said one or more data character expressions in one or more data binary strings, said at least one data character expressions representing a numerical value of a numerical expression, the numerical expression comprising a concatenation of said individual characters, each of said individual characters representing a digit value at an associated position in the numerical expression, said digit value having exactly one of three or more possible unique values, said numerical value comprising a sum of products, each of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the numerical expression” claim 2, “…concatenating binary expressions associated with individual characters of at least one of said one or more determining a quantitative relationship between said numerical value of said numerical expression comprising said concatenation of individual characters of said at least one of said data character expressions and said one or more query character expressions based, at least in part, on said one or more data binary strings and said one or more query binary strings.”).
For claim 118, 8484236 and Andrews disclose the method of claim 117, wherein said determining said relationship further comprises determining said relationship according to said operator (8484236: claim 3, “wherein said query further comprises a query operator, and wherein said determining said quantitative relationship further comprises determining said quantitative relationship according to said query operator”).
For claim 119, 8484236 and Andrews disclose the method of claim 118, wherein said determining said relationship further comprises determining a quantitative relationship between said at least one of said first character expressions and said at least one of said second character expressions according to said operator (8484236: claim 3, “wherein said query further comprises a query operator, and wherein said determining said quantitative relationship further comprises determining said quantitative relationship according to said query operator”).
For claim 120, 8484236 and Andrews disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is greater than a numerical value represented by said at least one of said second character expressions (8484236: claim 3, “wherein said query further comprises a query operator, and wherein said determining said quantitative relationship further comprises determining said quantitative relationship according to said query operator”, claim 4, “The method of claim 3…determining whether said numerical value comprising said concatenation of individual characters of said at least one of said data character expressions is greater than a numerical value of a numerical expression represented by a concatenation of individual characters of said at least one of said query character expressions according to said non-binary position-value notation.”).
For claim 121, 8484236 and Andrews disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is less than a numerical value represented by said at least one of said second character expressions (8484236: claim 3, “wherein said query further comprises a query operator, and wherein said determining said quantitative relationship further comprises determining said quantitative relationship according to said query operator”, claim The method of claim 3, wherein said determining said quantitative relationship further comprises determining whether said numerical value represented by said at least one of said data character expressions is less than a numerical value of a numerical expression represented by a concatenation of individual characters of said at least one of said query character expressions according to said non-binary position-value notation.”).
For claim 122, 8484236 and Andrews disclose the method of claim 113, wherein said data stream comprises character expressions from a plurality of record sources (8484236: claim 6, “wherein said data stream comprises character expressions from a plurality of data sources.”).
For claim 123, 8484236 and Andrews disclose the method of claim 113, and further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer (8484236: claim 7, “further comprising buffering at least a portion of said one or more data stream binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on information maintained in said window buffer.”).
For claim 124, 8484236 and Andrews disclose the method of claim 123, wherein said buffering said portion of said one or more first binary strings further wherein said buffering said portion of said one or more data stream binary streams further comprises merging said portion with historical data..”).
For claim 125, 8484236 and Andrews disclose the method of claim 123, wherein said buffering said portion further comprises: expiring at least a portion of said historical events; and merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer (8484236: claim 9, “wherein said buffering said portion further comprises: expiring at least a portion of said historical data; and merging a previously presented portion of said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer”).
For claim 126, 8484236 and Andrews disclose the method of claim 125, wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer (8484236: claim 10, “wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer.”).
For claim 127, it is a computing platform claim having similar limitations as cited in claim 113. Thus, claim 127 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 128, it is a computing platform claim having similar limitations as cited in claim 117. Thus, claim 128 is also rejected under the same rationale as cited in the 
For claim 129, it is a computing platform claim having similar limitations as cited in claim 118. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 118.
For claim 130, it is a computing platform claim having similar limitations as cited in claim 119. Thus, claim 130 is also rejected under the same rationale as cited in the rejection of rejected claim 119.
For claim 131, it is an article claim having similar limitations as cited in claim 113. Thus, claim 131 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 132, it is an apparatus claim having similar limitations as cited in claim 113. Thus, claim 132 is also rejected under the same rationale as cited in the rejection of rejected claim 113.

Claims 113-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 of U.S. Patent No. 8751557 (hereinafter 8751557) in view of Andrews et al. (U.S. Pub. No.: US 20140052756, hereinafter Andrews). 
For claim 113, Patent No.: 8751557 discloses a method of processing characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, the method comprising: 
concatenating one or more electrical digital signals representing binary expressions of individual ones of characters of a first character expression in a first binary string, said characters of said first character expression representing a first numerical value of a first numerical expression represented by a concatenation of said individual ones of characters of said first character expression, at least one of said individual characters of said first character expression representing a digit value having exactly one of three or more possible unique values, said first numerical value comprising a sum of products, at least one of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the first numerical expression”); and 
processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenating one or more electrical digital signals binary expressions of individual ones of characters of a second character expression in a second binary string, said characters of said second character expression representing a second numerical value of a second numerical expression represented by a concatenation of said individual ones of characters of said second character expression, at least one of said individual characters of said second character expression representing a digit value having exactly one of three or more possible unique values, said second numerical value comprising a sum of products, at least one of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the second numerical expression;” Claim 1: third limitation, “determining a relationship between said first and second character expressions based, at least in part, on said first and second binary strings”).
However, 848236 do not explicitly disclose parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions and query, query based. 
Andrews discloses parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions and query, query based. (Andrews: paragraph [0028], “a query may comprise one or more query character expressions as illustrated above. Such a query may be processed based, at least in part, on a query binary string comprising a concatenation of one or more binary expressions associated with one or more individual characters of at least one of said query character expressions. Referring to FIG. 1, for example, a query comprising one or more query character expressions is obtained at block 12. As illustrated below, individual characters in a query character expression may be associated with a binary expression according to an association of characters and binary expressions. Block 14 may concatenate such binary expressions associated with individual characters in the query character expression to provide one or more query binary strings. Block 16 may then process the query based, at least in part, on the one or more query binary strings.” paragraph [0058], “…parser 118 may select a particular window buffer 116 and/or 124 to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream.”
Paragraph [0059], “…a data character expression and/or such information is associated with a particular source and/or data stream comprising stock exchange (e.g., NYSE, NASDAQ, etc.), parser 118 may store such information in a window buffer 116 and/or 124 dedicated to storing data from the particular stock exchange…For example, parser 118 may store information associated with ticker symbol "IBM" in a window buffer 116 dedicated to storing information associated with NYSE according to an index associated with such information (e.g., associated by parser 118 as illustrated above in connection with particular embodiments)…” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 114, 8751557 and Andrews disclose the method of claim 113, wherein said first alphanumeric value comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression (8751557: claim 1, first limitation, “…concatenating one or more electrical digital signals representing binary expressions of individual ones of characters of a first character expression in a first binary string, said characters of said first character expression representing a first numerical value of a first numerical expression represented by a concatenation of said individual ones of characters of said first character expression, at least one of said individual characters of said first character expression representing a digit value having exactly one of three or more possible unique values, said first numerical value comprising a sum of products, at least one of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the first numerical expression…”).
For claim 115, 8751557 and Andrews disclose the method of claim 113, wherein said comparison of said first alphanumeric value of said first alphanumeric concatenating one or more electrical digital signals binary expressions of individual ones of characters of a second character expression in a second binary string, said characters of said second character expression representing a second numerical value of a second numerical expression represented by a concatenation of said individual ones of characters of said second character expression, at least one of said individual characters of said second character expression representing a digit value having exactly one of three or more possible unique values, said second numerical value comprising a sum of products, at least one of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the second numerical expression” claim 1, third limitation, “determining a relationship between said first and second character expressions based, at least in part, on said first and second binary strings”)
	However, 8751557 does not explicitly disclose  on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine, and query, query based.
Andrews discloses on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine, and query, query based (Andrews: paragraph [0028], “a query may comprise one or more query character expressions as illustrated above. Such a query may be processed based, at least in part, on a query binary string comprising a concatenation of one or more binary expressions associated with one or more individual characters of at least one of said query character expressions. Referring to FIG. 1, for example, a query comprising one or more query character expressions is obtained at block 12. As illustrated below, individual characters in a query character expression may be associated with a binary expression according to an association of characters and binary expressions. Block 14 may concatenate such binary expressions associated with individual characters in the query character expression to provide one or more query binary strings. Block 16 may then process the query based, at least in part, on the one or more query binary strings.” paragraph [0058], “…parser 118 may select a particular window buffer 116 and/or 124 to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream.”
Paragraph [0059], “…a data character expression and/or such information is associated with a particular source and/or data stream comprising stock exchange (e.g., NYSE, NASDAQ, etc.), parser 118 may store such information in a window buffer 116 and/or 124 dedicated to storing data from the particular stock exchange…For example, parser 118 may store information associated with ticker symbol "IBM" in a window buffer 116 dedicated to storing information associated with NYSE according to an index associated with such information (e.g., associated by parser 118 as illustrated above in connection with particular embodiments)…” paragraph [0079], “…a fixed length string may represent values "1" and "0" at bit locations in a fixed length binary string. Here, for example, such a fixed length string may be defined by a word format in a computer platform (e.g., fixed length words of 16-bit, 32-bit, 64-bit, 128-bit and/or the like). As illustrated below, such a word format may define a fixed length register."”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 116, 8751557 and Andrews disclose the method of claim 115, wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions (8751557: claim 1, second limitation, “concatenating one or more electrical digital signals binary expressions of individual ones of characters of a second character expression in a second binary string, said characters of said second character expression representing a second numerical value of a second numerical expression represented by a concatenation of said individual ones of characters of said second character expression, at least one of said individual characters of said second character expression representing a digit value having exactly one of ” claim 1, third limitation, “determining a relationship between said first and second character expressions based, at least in part, on said first and second binary strings”).
	Andrews also discloses wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions (Andrews: paragraph [0109], “According to an embodiment, a relationship between first and second character expressions may be determined based, at least part, on a subtraction of a first binary string representing the first character expression from a second binary string representing a second character expression. In one particular example, first and second character expressions may express quantities and a result of such a subtraction may indicate a quantitative relationship between the first and second quantities…,” paragraph [0110], “FIGS. 5 through 9 illustrate particular embodiments of determining a relationship between first and second character expressions based, at least in part, on binary strings comprising concatenations of binary expressions representing characters in the first and second character expressions. As ”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 117, 8751557 and Andrews disclose the method of claim 113, wherein said processing said query further comprises: 
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more second binary strings (8751557: claim 1, second limitation, “concatenating one or more electrical digital signals binary expressions of individual ones of characters of a second character expression in a second binary string, said characters of said second character expression representing a second numerical value of a second numerical expression represented by a concatenation of said individual ones of characters of said second character expression, at least one of said individual characters of said second character expression representing a digit value having exactly one of three or more possible unique values, said second numerical value comprising a sum of products, at least one of said products comprising one of said digit values multiplied by a positional value associated with a position of said digit value in the second numerical expression” claim 1, third limitation, “determining a relationship between said first and second character expressions based, at least in part, on said first and second binary strings”); and 
determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings (8751557: claim 1, second limitation, “concatenating one or more electrical digital signals binary expressions of individual ones of characters of a second character expression in a second binary string, said characters of said second character expression representing a second numerical value of a second numerical expression represented by a concatenation of said individual ones of characters of said second character ” claim 1, third limitation, “determining a relationship between said first and second character expressions based, at least in part, on said first and second binary strings” claim 2, “wherein said first character expression represents a first quantity and said second character expression represents a second quantity, and wherein said determining said relationship between said first and second character expressions further comprises determining a quantitative relationship between said first and second quantities”).
For claim 118, 8751557 and Andrews disclose the method of claim 117, wherein said determining said relationship further comprises determining said relationship according to said operator (8751557: claim 2, “wherein said first character expression represents a first quantity and said second character expression represents a second quantity, and wherein said determining said relationship between said first and second character expressions further comprises determining a quantitative relationship between said first and second quantities”).
	However, does not explicitly disclose operator.
Andrews discloses operator (Andrews: paragraph [0016], “Here, such a query may comprise, for example, operands, operators, relational operators and/or the like for expressing a request for information according to such a query language. However, these are merely examples of a query and claimed subject matter is not limited in these respects”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 119, 8751557 and Andrews disclose the method of claim 118, wherein said determining said relationship further comprises determining a quantitative relationship between said at least one of said first character expressions and said at least one of said second character expressions according to said operator (8751557: claim 2, “wherein said first character expression represents a first quantity and said second character expression represents a second quantity, and wherein said determining said relationship quantitative relationship between said first and second quantities”).
For claim 120, 8751557 and Andrews disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is greater than a numerical value represented by said at least one of said second character expressions (8751557: claim 2, “wherein said first character expression represents a first quantity and said second character expression represents a second quantity, and wherein said determining said relationship between said first and second character expressions further comprises determining a quantitative relationship between said first and second quantities” claim 3, “determining a relationship between said first and second quantities further comprises determining whether said first quantity is greater than said second quantity based, at least in part, on said first and second binary strings”).
For claim 121, 8751557 and Andrews disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is less than a numerical value represented by said at least one of said second character expressions (8751557: claim 2, “wherein said first character expression represents a first quantity and said second determining said relationship between said first and second character expressions further comprises determining a quantitative relationship between said first and second quantities” claim 3, “determining a relationship between said first and second quantities further comprises determining whether said first quantity is greater than said second quantity based, at least in part, on said first and second binary strings”).
However, does not explicitly disclose less than.
Andrews discloses less than (Andrews: paragraph [0052], “According to an embodiment, block 302 may employ a binary search to locate a matching binary string among binary strings stored at string addresses SA.sub.1 through SA.sub.n. As illustrated above according to a particular embodiment, binary strings stored at string addresses SA.sub.1 through SA.sub.n may represent numerical values. Additionally, block 302 may determine whether a particular binary string stored at string address SA.sub.p matches a binary string .theta. comprising a concatenation of binary expressions associated with characters of a data character expression which similarly represents a numerical value. Here, if block 302 determines that binary string .theta. does not match the binary string stored at string address SA.sub.p, block 302 may determine whether a numerical value represented by .theta. is greater than or less than a numerical ”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 122, 8751557 and Andrews disclose the method of claim 113.
However, 8751557 does not explicitly disclose, wherein said data stream comprises character expressions from a plurality of record sources.
Andrews discloses, wherein said data stream comprises character expressions from a plurality of record sources (Andrews: paragraph [0019], “a query may comprise a request of information from one or more data sources.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such ” (Andrews: Abstract).
For claim 123, 8751557 and Andrews disclose the method of claim 113.
However, 8751557 does not explicitly disclose, further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer.
Andrews discloses further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer (Andrews: paragraph [0057], “Returning to FIG. 2, upon associating information comprising a data character expression and/or binary string with an index at parser 118, such information may be stored in a window buffer 116. In one particular embodiment, parser 118 may select a particular window buffer 116 to store such information based, at least in part, on some attribute associated with the information. As illustrated above according to particular embodiments, parser 118 may associate indices with information comprising character expressions received from data source 120 and/or binary strings comprising concatenations of binary expressions associated with characters in such character expressions. In some embodiments, however, parser 118 may store at least some of such information that is not associated with any such index in a window buffer 124. Here, such information in window buffer 124 may be .” Paragraph [0058], “According to a particular embodiment, although claimed subject matter is not limited in this respect, parser 118 may select a particular window buffer 116 and/or 124 to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream..”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such ” (Andrews: Abstract).
For claim 124, 8751557 and Andrews disclose the method of claim 123. 
However, 8751557 does not explicitly disclose, wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events.
Andrews discloses wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events (Andrews: Paragraph [0058], “According to a particular embodiment, although claimed subject matter is not limited in this respect, parser 118 may select a particular window buffer 116 and/or 124 to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream…” paragraph [0062], “According to an embodiment, a window buffer 116 and/or 124 may comprise one or more devices capable of storing window buffer 116 and/or 124 may maintain "historical data" stored in connection with previous updates to the window buffer 116 and/or 124. From time to time and/or according to a process, historical data stored in a window buffer 116 and/or 124 may be made to expire. According to a particular embodiment, queries may be processed based, at least in part, on unexpired information stored in a window buffer 116 and/or 124. Here, accordingly, a window buffer 116 and/or 124 may combine and/or merge unexpired information and new information received in an update for use in processing queries”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 125, 8751557 and Andrews disclose the method of claim 123. 
However, 8751557 does not explicitly disclose, wherein said buffering said portion further comprises: expiring at least a portion of said historical events; and merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer.
Andrews discloses wherein said buffering said portion further comprises: expiring at least a portion of said historical events; and merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer (Andrews: Paragraph [0058], “According to a particular embodiment, although claimed subject matter is not limited in this respect, parser 118 may select a particular window buffer 116 and/or 124 to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream…” paragraph [0062], “According to an embodiment, a window buffer 116 and/or 124 may comprise one or more devices historical data stored in a window buffer 116 and/or 124 may be made to expire. According to a particular embodiment, queries may be processed based, at least in part, on unexpired information stored in a window buffer 116 and/or 124. Here, accordingly, a window buffer 116 and/or 124 may combine and/or merge unexpired information and new information received in an update for use in processing queries”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 126, 8751557 and Andrews disclose the method of claim 125. 
However, 8751557 does not explicitly disclose, wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer.
Andrews discloses wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer (Andrews: Paragraph [0058], “According to a particular embodiment, although claimed subject matter is not limited in this respect, parser 118 may select a particular window buffer 116 and/or 124 to store information comprising a data character expression and/or binary string based, at least in part, a particular data source and/or data stream associated with such information. Here, for example, parser 118 may determine a particular data source and/or data stream (e.g., from among a plurality of data sources and/or data streams) associated with such information based, at least in part, on a tag and/or identifier associated with such information (e.g., obtained from data source 120) and/or metadata 104. Accordingly, information associated with such a particular source may be accessed in response to a query by specifying a particular window buffer storing such information associated with the particular source and/or data stream…” paragraph [0062], “According to an embodiment, a window buffer 116 and/or 124 may comprise one or more devices capable of storing information in a retrievable format. In a particular embodiment where data source 120 comprises one or more data streams, a historical data stored in a window buffer 116 and/or 124 may be made to expire. According to a particular embodiment, queries may be processed based, at least in part, on unexpired information stored in a window buffer 116 and/or 124. Here, accordingly, a window buffer 116 and/or 124 may combine and/or merge unexpired information and new information received in an update for use in processing queries”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Method and/or system for comparing character expressions” as taught by 8751557 by implementing “METHOD AND/OR SYSTEM FOR PROCESSING DATA STREAMS” as taught by Andrews, because it would provide 8751557’s method with the enhanced capability of “…manipulating character expressions to determine relationships among such character expressions…” (Andrews: Abstract).
For claim 127, it is a computing platform claim having similar limitations as cited in claim 113. Thus, claim 127 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 128, it is a computing platform claim having similar limitations as cited in claim 117. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 117.
For claim 129, it is a computing platform claim having similar limitations as cited in claim 118. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 118.
For claim 130, it is a computing platform claim having similar limitations as cited in claim 119. Thus, claim 130 is also rejected under the same rationale as cited in the rejection of rejected claim 119.
For claim 131, it is an article claim having similar limitations as cited in claim 113. Thus, claim 131 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 132, it is an apparatus claim having similar limitations as cited in claim 113. Thus, claim 132 is also rejected under the same rationale as cited in the rejection of rejected claim 113.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
a. Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 113-132 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 113 recites, “A method of processing characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, the method comprising: 
parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions; 
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first alphanumeric value of a first alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values; and 
processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query.”
(Step 1) The claim recites “A method of processing characters…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” language, “parsing” in the context of this claim encompasses the user manually parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions in his mind (e.g. user reads a portion of the stream of characters).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation of “processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” language, “concatenating” in the context of this claim encompasses the user manually concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first alphanumeric value of a first alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The limitation of “processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” language, processing” in the context of this claim encompasses the user manually processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” to perform the “parsing,” “concatenating” and “processing” steps. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” to perform “parsing,” “concatenating” and “processing” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 114 recites “The method of claim 113, wherein said first alphanumeric value comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression.” 
(Step 2A-Prong One) The limitation of “comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression,” as drafted, is “mathematical calculations” that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” language, “a sum of products” in the context of this claim encompasses the user manually calculate “a sum of products” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation (mathematical calculations) in the mind but for the recitation of generic computer components, then it falls within the “Mathematical concepts” and “Mental Processes” groupings of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” to perform the “a sum of products” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” to perform “a sum of products” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 115 recites “The method of claim 113, wherein said comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with said second alphanumeric value represented by one or more query character expressions of said query is based, at least in part, on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine.”
(Step 2A-Prong One) The limitation of “wherein said comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with said second alphanumeric value represented by one or more query character expressions of said query is based, at least in part, on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine,” as drafted, is process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” “first fixed-length register of a computer and/or machine” and “second fixed-length register of a computer and/or machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” “first fixed-length register of a computer and/or machine” and “second fixed-length register of a computer and/or machine” language, “comparison” in the context of this claim encompasses the user manually performs comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with said second alphanumeric value represented by one or more query character expressions of said query is based, at least in part, on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” “first fixed-length register of a computer and/or machine” and “second fixed-length register of a computer and/or machine” to perform the “comparison” step. The “application,” “first fixed-length register of a computer and/or machine” and “second fixed-length register of a computer and/or machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” “first fixed-length register of a computer and/or machine” and “second fixed-length register of a computer and/or machine” to “comparison” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 116 recites “The method of claim 115, wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions” which merely disclose type of data and does not meet any of the categories. 
Claim 116 incorporates limitations from Claims 113 and 115, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, therefore, Claim 116 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 117 recites “The method of claim 113, wherein said processing said query further comprises: concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more second binary strings; and determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings.”
(Step 2A-Prong One) The limitation of “concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more second binary strings,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “concatenating” in the context of this claim encompasses the user manually concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more second binary strings in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Similarly, the limitation of “determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings,” as drafted, is process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “concatenating” and “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “concatenating” and “determining” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 118 recites “The method of claim 117, wherein said determining said relationship further comprises determining said relationship according to said operator.”
(Step 2A-Prong One) The limitation of “determining said relationship according ,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining said relationship according to said operator in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more 
Claim 119 recites “The method of claim 118, wherein said determining said relationship further comprises determining a quantitative relationship between said at least one of said first character expressions and said at least one of said second character expressions according to said operator.”
(Step 2A-Prong One) The limitation of “determining a quantitative relationship between said at least one of said first character expressions and said at least one of said second character expressions according to said operator,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining a quantitative relationship between said at least one of said first character expressions and said at least one of said second character expressions according to said operator in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 120 recites “The method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is greater than a numerical value represented by said at least one of said second character expressions.”
(Step 2A-Prong One) The limitation of “determining whether a numerical value represented by said at least one of said first character expressions is greater than a numerical value represented by said at least one of said second character expressions,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining whether a numerical value represented by said at least one of said first character expressions is greater than a numerical value represented by said at least one of said second character expressions in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more than mere instructions to apply the exception using generic computer components. 
Claim 121 recites “The method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is less than a numerical value represented by said at least one of said second character expressions.”
(Step 2A-Prong One) The limitation of “determining whether a numerical value represented by said at least one of said first character expressions is less than a numerical value represented by said at least one of said second character expressions,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining whether a numerical value represented by said at least one of said first character expressions is less than a numerical value represented by said at least one of said second character expressions in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to  “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 122 recites “The method of claim 113, wherein said data stream comprises character expressions from a plurality of record sources” which merely disclose information abvout the source of data, and does not meet any of the categories. 
Claim 122 incorporates limitations from Claim 113, which is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, therefore, Claim 122 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 123 recites “The method of claim 113, and further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer.”
(Step 2A-Prong One) The limitation of “processing said query based, at least in part on signals and/or states maintained in said window buffer,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer”  language, “processing” in the context of this claim encompasses the user manually processing said query based, at least in part on signals and/or states in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer” to perform the “buffering” and “processing” steps. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception 
Further, the claim recites additional elements – “…buffering at least a portion of said one or more first binary strings in a window buffer” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storing data process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “application” and “window buffer” to perform “buffering” and “processing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 
Further, the claim recites additional elements – “…buffering at least a portion of said one or more first binary strings in a window buffer” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storing data process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 124 recites “The method of claim 123, wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events.”
(Step 2A-Prong One) The limitation of “merging said portion with historical events,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer,” application” and “window buffer,” language, “merging” in the context of this claim encompasses the user manually merging said portion with historical events in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer,” to perform the “merging” step. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” and “window buffer,” to perform “merging” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer 
Claim 125 recites “The method of claim 123, wherein said buffering said portion further comprises: 
expiring at least a portion of said historical events; and 
merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer.”
(Step 2A-Prong One) The limitation of “expiring at least a portion of said historical events,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer,” language, “expiring” in the context of this claim encompasses the user manually expiring at least a portion of said historical events in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Similarly, the limitation of “merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer,” nothing in the claim element precludes the step from practically being performed in the application” and “window buffer,” language, “merging” in the context of this claim encompasses the user manually merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer,” to perform the “expiring” and “merging” steps. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” and “window buffer,” to perform “expiring” and “merging” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not 
Claim 126 recites “The method of claim 125, wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer.”
(Step 2A-Prong One) The limitation of “processing said query based, at least in part, on said updated window buffer,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer”  language, “processing” in the context of this claim encompasses the user manually processing said query based, at least in part, on said updated window buffer in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer” to perform the “processing” step. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea 
 (Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “application” and “window buffer” to perform “processing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 127 disclose “A computing platform to process characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, said computing platform being adapted to: 
parse a stream of characters according to a predetermined format to obtain one or more first character expressions from the stream of characters, the one or more first character expressions to be descriptive of corresponding events and/or transactions; 
concatenate binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions to represent a first alphanumeric value of a first alphanumeric expression, the first alphanumeric expression to comprise a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values; and 
process a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query.”
(Step 1) The claim recites “A computing platform…” as drafted, as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
	The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. Therefore, Claim 127 is ineligible.
Dependent claims 128-130 fail to resolve the deficiencies of claim 127, therefore, they are rejected for the similar reason.
For claim 131, it is an article claim having similar limitations as cited in claim 113. Thus, claim 131 is also rejected under the same eligibility analysis as explained in the rejection of rejected claim 113.
For claim 132, it is an apparatus claim having similar limitations as cited in claim 113. Thus, claim 132 is also rejected under the eligibility analysis as explained in the rejection of rejected claim 113.

Claims 127-130 are rejected under 35 U.S.C. § 101 because the claimedinvention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 127 recites “A computing platform to process…said computing platform being adapted to…” which can be interpreted by a person of ordinary skills in the art as software that carry out the claimed functions. If it is the case, “computing platform” is claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
	The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Dependent claims 128-130 fail to resolve the deficiencies of claim 127, therefore, they are rejected for the similar reason.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 113, 115, 116, 117, 123, 127, 128, 131, 132 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707).
For claim 113, Methvin discloses a method of processing characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, the method comprising: 
parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions (Methvin: column 2, lines 12-65, “…each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte…A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string…As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":”
column 21, lines 40-45, “…One of the first items of information that is desirable to determine related to the input string is the location of the first byte that matches the corresponding byte of the keyword. For example, many programs parse input data by searching for certain delimiters (e.g., a space, a comma, a period, a or the like).” 
column 41, lines 31-60, “The present invention includes eight other instructions that are advantageously used to process data in a character or integer data stream. One example of a frequently occurring operation in data processing is to parse the input data into text words.”
WHERE “a stream of characters” is broadly interpreted as “text,” “the input string” or “the character string”
WHERE “parsing a stream of characters to obtain one or more first character expressions from the stream of characters” is broadly interpreted as “the portion of ” or “the first byte of the character string” and “parse input data”); 
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first alphanumeric value of a first alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values (Methvin: column 2, lines 12-35, “…each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte…A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string…”
column 21, lines 40-45, “…One of the first items of information that is desirable to determine related to the input string is the location of the first byte that matches the corresponding byte of the keyword. For example, many programs parse input data by searching for certain delimiters (e.g., a space, a comma, a period, a or the like).” 
column 41, lines 31-60, “The present invention includes eight other instructions that are advantageously used to process data in a character or integer data stream. One example of a frequently occurring operation in data processing is to parse the input data into text words.”
WHERE “concatenating binary expressions representing individual characters” is broadly interpreted as “portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text…” (e.g. “each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte”),
WHERE “concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings” is broadly interpreted as “starting at the beginning of the byte string…with the first byte of the character string” (e.g. “each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte”),
WHERE “said at least one said one or more first character expressions representing a first alphanumeric value of a first alphanumeric expression” is broadly interpreted as each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte” and “process data in a character or integer data stream.”
WHERE “the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values” is broadly interpreted as “starting at the beginning of the byte string…with the first byte of the character string” (e.g. “each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte”), where “individual character” is broadly interpreted as “each letter,” where “position” is broadly interpreted as “first byte of the character string”, where “digit values” is broadly interpreted as value of “byte” in binary, where “ones of said digit value having exactly one of three or more possible unique values” is broadly interpreted as “each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits”); and 
processing a query based (Methvin: column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes. One such application that is relatively well known is used in the word processing context. This application allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” (e.g. in “application,” such as “word processing,” user can query (e.g. “search”) a keyword (“the word "country"”) in a document (“within a particular document”), column 2, liens 22-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text…”), 
at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query (Methvin: column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes. One such application that is relatively well known is allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” 
column 2, liens 12-22, “…each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte. In order to determine whether two byte strings represent the same word, the corresponding bits in each byte are compared to determine whether they are the same. If all of the bits in the two byte strings are identical, the two byte strings represent the same word.” 
column 2, liens 22-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string…”
WHERE “first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions” is broadly interpreted as “the first byte of the character string”).
WHERE “a second alphanumeric value represented by one or more second character expressions of said query” is broadly interpreted as “compare the first byte of the keyword”).
WHERE “comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query” is broadly interpreted as “compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text”).
However, Methvin does not explicitly disclose alphanumeric as in “value of alphanumeric expression.”
Call discloses alphanumeric as in “value of alphanumeric expression” (Call: paragraph [0026], “The substrings ("terms") produced by the parser at 117 consist of an alternating sequence of alphanumeric terms (normally composed of the letters of the alphabet and numerals)”)
Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Methods and apparatus for storing and processing natural language text data as a sequence of fixed length integers” as taught by Call, because it would provide Methvin’s method with the enhanced capability of “represents natural language text is converted to a more efficient compressed form by first parsing the text data into logical subdivisions consisting of the alphanumeric terms and the intervening punctuation. Each such subdivision encapsulates the meaning of the original character text, and is represented by fixed length numerical integer value, thus forming a sequence of fixed length integers representing the original text” (Call: paragraph [0011]).
For claim 115, Methvin and Call disclose the method of claim 113, wherein said comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with said second alphanumeric value represented by one or more query character expressions of said query is based, at least in part, on a comparison of one or more bytes of said first binary string loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string to a second fixed-length register of the computer and/or machine (Methvin: column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” 
column 2, liens 12-35, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string…”
Column 5, lines 28-33, “In its bit mode of operation, the processor stores a portion of a bit string that is to be tested for the presence of a desired string of bytes in a first register location and the desired keyword in a second register location. The processor simultaneously tests each bit in the ” Column 10, lines 28-30, “…the processor of FIG. 5 is for a 64-bit minicomputer, and so each of the registers in the A and B register files is 64 bits, or eight bytes, wide…” column 25, lines 31-43, “The find instructions also operate on a half-word (four-byte) basis by comparing 32 bits in the comparison register with 32 bits of the input data string…”
WHERE “first fixed-length register” is broadly interpreted as “desired string of bytes in a first register location”
WHERE “second fixed-length register” is broadly interpreted as “desired keyword in a second register location”).
For claim 116, Methvin and Call disclose the method of claim 115, wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “second binary string” is broadly interpreted as “the keyword be the word "the"…byte representing the "h" in "the"”).
For claim 117, Methvin and Call disclose the method of claim 113, wherein said processing said query further comprises:
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more second binary strings (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “second binary string” is broadly interpreted as “the keyword”
WHERE “one or more first character expressions in one or more second binary strings” is broadly interpreted as “byte representing the "t" in "the"”);
determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “determining a relationship” is broadly interpreted as “yield a match” (e.g. “matching” or “equality” is a relationship between two entities).
For claim 123, Methvin and Call disclose the method of claim 113, and further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer (Methvin: 
Column 9, lines 36-43, “the data in Register B is stored in a buffer…” which discloses “buffer,”
column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes…allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” where “query “is broadly interpreted as “capability to search long strings… allows one to search a portion of text for a particular word or phrase,” where in response to “query” (user search for particular words), “at least a portion of said one or more first long strings of bytes” or “a portion of text,”
column 2, lines 12-65, “…A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string…As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":” Column 7, lines 61-column 8, line 36, “Referring to FIG. 1, a selected control character, such as "EOS" (end of sector), is loaded into a Register A. Referring to FIG. 2, an 8-byte (64-bit) data string is loaded into a Register B and compared to the "EOS" reference characters in Register A in order to determine whether there are any "EOS" characters in any byte of the data string in the Register A. The results of the comparison, whether any particular byte of Register A matches the corresponding byte in Register B, is stored in a Processor Status Register 100 (also referred to as the "hit register"). It will be appreciated any number of bytes may be simultaneously compared, the number depending on the particular computer system utilized. In the preferred embodiment discussed herein, the computer is a 64-bit machine; therefore, 8 bytes are simultaneously compared to determine whether they contain a control character…” which discloses load and comparing data or portion of string that is loaded into “Register” (e.g. “data in Register B is stored in a buffer”) and
Column 10, lines 51-60, “The B register file contains a bit count register 132 and a byte count register 134 which, as is explained in more detail hereinafter, determine when the next portion of the data string being tested for the presence of the keyword needs to be fetched from memory.”
Column 12, lines 39-49, “A trio of control signals is supplied to each of the two shift registers 186, 188. A LOAD signal causes the register to which it is attached to be parallel-loaded with a portion of a data string. The data is loaded into the registers 186, 188 from the memory 178 through a data route consisting of the ALU 140…” which discloses loading portion of data string into the register.
Column 14, lines 11-30, “so the K register will be periodically reloaded with the next portion of the data string to be tested” where “signals and/or states maintained in said window buffer” is broadly interpreted as reloaded with the next portion,” (query/matching after each “reloaded with the next portion”)
Column 17, lines 11-30, “Next, at step 216, the J shift register 186 is loaded with the first word of the data string to be tested, "word" meaning a block of binary data eight bytes long to correspond to the eight-byte width of the J shift register 186. The step 216 is accomplished by instruction 6 in Table 1 which moves the contents of the memory at the address where the data string is stored to the J shift register 186 through a path including the memory buffer 182, the M-bus 184, the ALU 140, the F-bus 148, the F-to-B buffer 174, and the B-bus 172. Next, at step 218, the next word, or eight bytes, of the data string are loaded into the K shift register 188 from the memory 178 in a similar manner by instructions 7-11. Specifically, instructions 7-10 cause the address to be incremented by eight so that the incremented address will point to the next eight bytes of the data string in memory 178. Then instruction 11 causes the next eight bytes to be fetched from memory 178 and put into the K shift register 188 via the same data path as described in connection with the loading of the J shift register 186.”
column 10, lines 20-50, “…The A register file is shown to include an address register 122, a length register 124, a bit mask register 126, a byte mask register 128, and a test register 130…The test register 130 contains the desired keyword after it length register 124 is used to store the length of the portion of the data string that remains to be tested…”
 “The B register file contains a bit count register 132 and a byte count register 134 which, as is explained in more detail hereinafter, determine when the next portion of the data string being tested for the presence of the keyword needs to be fetched from memory. A keyword register 136 contains the binary data string corresponding to the desired keyword, and the end-of-string (END) flag register 138 contains a flag that indicates whether or not a data string has been completely searched for the presence of a desired keyword.” Which discloses after loading a portion, loading next portion).
For claim 127, it is a computing platform claim having similar limitations as cited in claim 113. Thus, claim 127 is also rejected under the same rationale as cited in the rejection of rejected claim 113.

For claim 128, it is a computing platform claim having similar limitations as cited in claim 117. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 117.
For claim 131, it is an article claim having similar limitations as cited in claim 113. Thus, claim 131 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 132, it is an apparatus claim having similar limitations as cited in claim 113. Thus, claim 132 is also rejected under the same rationale as cited in the rejection of rejected claim 113.

Claim 114 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Billing (U.S. Patent No.: US 5067133).
For claim 114, Methvin and Call disclose the method of claim 113, wherein said first alphanumeric value (Call: paragraph [0026], “The substrings ("terms") produced by the parser at 117 consist of an alternating sequence of alphanumeric terms (normally composed of the letters of the alphabet and numerals)”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Methods and apparatus for storing and processing natural language text data as a sequence of fixed length integers” as taught by Call, because it would provide Methvin’s method with the enhanced capability of “represents natural language text is converted to a more efficient compressed form by first parsing the text data into logical subdivisions consisting of the alphanumeric terms and the intervening punctuation. Each such subdivision encapsulates the meaning of ” (Call: paragraph [0011]).
However, Methvin and Call do not explicitly disclose comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression.
Billing discloses comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the expression (Billing: claim 4,  “…for each byte…a value corresponding to the sum of the products, for each bit of the byte, of the value of that bit multiplied by the position of that bit in the line…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Error-correction of stored television signals” as taught by Billing, because it would provide Methvin’s modified method with the enhanced capability of “the code value being derived from the stored data in such a manner that an error occurring in any bit of the data relating to a given line, following storage thereof, can be detected by re-computing a code value from data retrieved from the store in relation to ” (Billing: column, lines 24-41) in order to “…providing that the algorithm utilised in computing the code value will provide not only an indication of an error, but also the location of the bit containing the error, means may be provided for correcting the error in any such data bit before the picture signal is reproduced” (Billing: column, lines 24-41).



Claims 118, 119, 120, 121, 129, 130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Huntington et al. (U.S. Pub. No.: US 20030131098, hereinafter Huntington).
For claim 118, Methvin and Call disclose the method of claim 117, wherein said determining said relationship further comprises determining said relationship (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “determining a relationship” is broadly interpreted as “yield a match” (e.g. “matching” or “equality” is a relationship between two entities). 
However, Methvin and Call do not explicitly disclose according to said operator.
Huntington discloses according to said operator (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 119, Methvin, Call and Huntington disclose the method of claim 118, wherein said determining said relationship further comprises determining a quantitative relationship between said at least one of said first character expressions and said at least one of said second character expressions according to said operator (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”
WHERE “quantitative relationship” is broadly interpreted as “greater than, less than,”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 120, Methvin, Call and Huntington disclose the method of claim 119, wherein said determining said quantitative relationship further comprises A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”
WHERE “quantitative relationship” is broadly interpreted as “greater than”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter ” (Huntington: paragraph [0143]).
For claim 121, Methvin, Call and Huntington disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said at least one of said first character expressions is less than a numerical value represented by said at least one of said second character expressions (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”
WHERE “quantitative relationship” is broadly interpreted as “greater than”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 129, it is a computing platform claim having similar limitations as cited in claim 118. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 118.
For claim 130, it is a computing platform claim having similar limitations as cited in claim 119. Thus, claim 130 is also rejected under the same rationale as cited in the rejection of rejected claim 119.

Claim 122 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Moore et al. (U.S. Pub. No.: US 20070061266, hereinafter Moore).
For claim 122, Methvin and Call disclose the method of claim 113.
However, Methvin and Call do not explicitly disclose, wherein said data stream comprises character expressions from a plurality of record sources.
Moore discloses wherein said data stream comprises character expressions from a plurality of record sources (Moore: paragraph [0347], “…the filter may apply any known rules for discriminating text or other media to identified data feeds. For example, rules may be provided for determining the presence or absence of any word or groups of ” paragraph [0384], “Pools may contain information relating to information that was found in data streams. A pool may represent, for example, information from one or more data streams … from particular sources. For example, a financial market may produce a stream of data relating to trades made during a trading session, and a pool of data extracted from the stream may be created for subsequent use. As another example, medical information may be produced by a medical device, and the medical device information may be pushed into a data stream. The medical information from the data stream may be extracted from the stream and placed in a pool. As another example, all information related to a particular topic, person, entity, or the like may be acquired from a range of different data streams and placed into a corresponding pool.” Paragraph [0387], “Pools may be filled by different sources (a main source, as well as secondary sources or streams that augment the main source streams)” paragraph [0705], “These functions and/or operators may be directed at manipulating or processing logic, a comparison, mathematics, a string, a binary string, a bit string, a format, a date, a time, geometry, a network address, a sequence, a condition, an array, an aggregate, a query, a row, a set, system information, and the like. Furthermore, the functions and/or operators may be directed at system administration. Many applications of such ”
WHERE “character expressions” is broadly interpreted as “word,” “information from one or more data streams…from particular sources” (e.g. “data relating to trades made during a trading session”) or “string”
WHERE “a plurality of record sources” is broadly interpreted as “information from one or more data streams…from particular sources”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Security systems and methods for use with structured and unstructured data” as taught by Moore, because it would provide Methvin’s modified method with the enhanced capability of “allow a user to search, filter and cluster health care data from a plurality of syndicated information sources.” (Moore: paragraph [0099]).

Claims 124, 125, 126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of De La Cruz et al. (U.S. Pub. No.: US 20070150497, hereinafter De La Cruz).
For claim 124, Methvin and Call disclose the method of claim 123.
However, Methvin and Call do not explicitly disclose, wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events.
De La Cruz discloses wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events (De La Cruz: Paragraph [0011], “…disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub -string is searched in the window of the past buffer in order to find if there is sub-string that generates a match. The goal is to identify the longest identical match possible. As a result of the search, a pair <Position, Length> is established, that univocally specify the next incoming sub-string as a match against a sub-string from the past data window. This pair is then encoded and appended to the coded data stream. At the end, the window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant…” WHERE “merging said portion with historical events” is broadly interpreted as “window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant”)
It would have been obvious to one of ordinary skill in the art at the time the Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Block data compression system, comprising a compression device and a decompression device and method for rapid block data compression with multi-byte search” as taught by De La Cruz, because it would provide Methvin’s modified method with the enhanced capability of “identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past buffer in order to find if there is sub-string that generates a match…” (De La Cruz: paragraph [0011]).
For claim 125, Methvin and Call disclose the method of claim 123.
 However, Methvin and Call do not explicitly disclose wherein said buffering said portion further comprises: 
expiring at least a portion of said historical events; and 
merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer.
De La Cruz discloses wherein said buffering said portion further comprises: 
expiring at least a portion of said historical events (De La Cruz: Paragraph [0011], “…disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub -string is searched in the window of the past buffer in order to find if there is sub-string that generates a match. The goal is to identify the longest identical match possible. As a result of the search, a pair <Position, Length> is established, that univocally specify the next incoming sub-string as a match against a sub-string from the past data window. This pair is then encoded and appended to the coded data stream. At the end, the window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant…”
WHERE “expiring at least a portion of said historical events” is broadly interpreted as “window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant”); and 
merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer (De La Cruz: Paragraph [0011], “…disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub -string is searched in the window of the past buffer in order to find if there is sub-string that generates a match. The goal is to identify the longest identical match possible. As a result of the search, a pair <Position, Length> is established, that univocally specify the next incoming sub-string as a match against a sub-string from the past data window. This pair is then encoded and appended to the coded data stream. At the end, the window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant…”
WHERE “an unexpired portion” is broadly interpreted as not “the oldest characters in the window”
WHERE “merging said portion of said one or more data streams with an unexpired portion of said historical data” is broadly interpreted as “window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Block data compression system, comprising a compression device and a decompression device and method for rapid block data compression with multi-byte search” as taught by De La Cruz, because it would provide Methvin’s modified method with the enhanced capability of “identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step ” (De La Cruz: paragraph [0011]).
For claim 126, Methvin and Call disclose the method of claim 125, wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer (De La Cruz: paragraph [0011] “disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past buffer in order to find if there is sub-string that generates a match” where “query” is broadly interpreted as “searched”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Block data compression system, comprising a compression device and a decompression device and method for rapid block data compression with multi-byte search” as taught by De La Cruz, because it would provide Methvin’s modified method with the enhanced capability of “identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past ” (De La Cruz: paragraph [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169